The following opinion was given on the decision of the appeal, at the general term :
Roosevelt, J.
This suit, so-far as the appeal is concerned, is an attempt to determine, in a court of/the state of Hew York, a controversy between two corporations created by the state of Maryland, and relating to lands in the state of Mary*171land. Hr. Justice Sutheblahd, at special term, considering the matter as belonging to another jurisdiction, dismissed the summons and complaint, and sent the parties to the forum to which, as he conceived, they properly belonged. From that decision the plaintiffs have appealed, and although they have presented in support of their positions a veiy extended and elaborate argument, the question, as it appears to me, requires little more than a brief statement, to dispose of it. As a matter of comity, it is clear that no duty devolves upon this state to entertain jurisdiction of the controversy. Indeed it might well be suggested that to do so, instead of comity, would savor somewhat of impertinent interference. And certainly the courts of this state, especially those in the first district, are not so deficient in business as to make it incumbent on them ampliare jurisdictionem. The plaintiffs, as their charter shows, were created a body corporate, not only by the laws of Maryland, but for the purpose of managing a large body of land lying exclusively in the state of Maryland, “ containing extensive beds of coal and iron ore.” The defendants, The Hoffman Steam Coal Company, organized, it appears, by the same authority and for a like purpose, became the purchasers, by fraud, it is alleged, of part of this land. And the great object of the suit—-the only one that need be noticed—is to cancel the transaction and obtain a reconveyance. What, I repeat it, has this court to do with the case ?.
Foreign corporations, it is true, in some instances, may sue or be sued in our courts. But to warrant the proceeding there must be either a necessity, or a fitness suggested by the peculiar circumstances. The cause of action, or the subject, or at least some property to be acted upon, must, have arisen or be situated within our jurisdiction. (Code, §§ 427, 134.) Indeed without these qualifications, or one or more of them, the judgment, should the court render it, would be a nullity. It would operate on nothing in the state and be regarded by nobody out of it. Even the domestic origin of the cause of action, although allowed by the code, existing alone, might *172and probably would be disregarded by other states when called upon to give effect to the judgment. We ourselves, in the instance of a Vermont divorce, hate so construed the federal constitution, declaring that the decree rendered under such circumstances was not a “judicial act,” to which another state was bound “ to give full faith and credit.”
[New York General Term,
February 7, 1859.
The object of the present suit is not to obtain a moneyed judgment to be levied on property or debts which may by possibility come within the jurisdiction. In such a case, if the foreign corporation were “ doing business in this state,” (Act of 1855,) there would be no difficulty, as there would be no unfitness, in allowing them to be sued here by the service of a summons “ on the person doing business for them.” And that is the whole extent of the act referred to. But here the leading object is to annul a conveyance made to the defendants, the Hoffman company, of land in Maryland; a conveyance, too, which was acknowledged in that state and delivered and placed among its recorded titles, several months before this suit was instituted. In other words, the plaintiffs, a Maryland corporation, ask the courts of Hew York to entertain in effect an ejectment against another Maryland corporation for lands in Maryland; a proposition which needs only to be stated to be refuted. To say, in such a case, that either “the cause of action” or “the subject of action” exists or has arisen in Hew York; or that the legislature of Hew York contemplated assuming jurisdiction in such a case, would seem little short of preposterous. As the plaintiffs have waived all objections to the form in which the question is presented, and have agreed that the point involved should be disposed of on its merits, the order appealed from must be affirmed, but without costs.
Clerks, J., concurred. ' Davies, J., dissented.
Order affirmed.
Roosevelt, Davies and Clerke, Justices.]